Case 2:15-cv-10599 Document 14 Filed 05/07/19 Page 1 of 2 PagelD #: 139

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

CHARLESTON DIVISION
IN RE: BOSTON SCIENTIFIC CORP.,
PELVIC REPAIR SYSTEM
PRODUCTS LIABILITY LITIGATION MDL No. 2326

 

THIS DOCUMENT RELATES TO:
VEGA, GUADALUPE,

Plaintiffs,
Vv. Case No.: 15-cv-10599

BOSTON SCIENTIFIC CORPORATION,
Defendant.

JOINT MOTION TO DISMISS DEFENDANT
BOSTON SCIENTIFIC CORP. WITHOUT PREJUDICE

Plaintiffs and defendant Boston Scientific Corp. (“BSC”) jointly move the Court to
dismiss BSC as a defendant in this action without prejudice and terminate BSC from the
docket of the Court, each party to bear its own costs. This case has no active defendants so

this case should be removed from the active docket.

Dated: May 1, 2019 Respectfully submitted,

By: /s/ Jon A. Strongman
Jon A. Strongman — MO Bar #53995

MAY 0 7 20 9 SHOOK, HARDY & BACON L.L.P.
2555 Grand Boulevard
Kansas City, Missouri 64108
Telephone: 816.474.6550
Facsimile: 816.421.5547

GRANTED and SO ORDERED Email: jstrongman@shb.com

COUNSEL FOR DEFENDANT

x be a BOSTON SCIENTIFIC CORPORATION

JOSEPH R. GOODWIN
UNITED STATES DISTRICT JUDGE
Case 2:15-cv-10599 Document 14 Filed 05/07/19 Page 2 of 2 PagelD #: 140

/s/ Marc D. Grossman

Marc D. Grossman

Randi Kassan

Sanders Viener Grossman

100 Herricks Road

Mineola, NY 11501

Telephone: 516.741.5252

Facsimile: 516.741.1243

Email: mgrossman@thesandersfirm.com
Email: rkassan@thesandersfirm.com

COUNSEL FOR PLAINTIFF
